Citation Nr: 1803531	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  11-29 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the debt in the amount of $12,125.00 created by overpayment was valid and if so, whether a waiver of overpayment is warranted.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1989 to March 1992 with service earning the Combat Action Ribbon.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision from the Department of Veterans Affairs (VA). 
 


FINDING OF FACT

In an October 2017 decision, the Committee on Waivers and Compromises (COWC) granted a waiver of the remaining overpayment.


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's appeal is dismissed.  38 U.S.C. § 7105 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the Veteran's appeal, in October 2017, the COWC granted a waiver of the remaining portion of the overpayment due.  Consequently, the Veteran is not responsible for repaying the remainder of the debt.  As the benefit currently being sought on appeal is already in effect, and the Veteran's appeal is moot.  


ORDER

The appeal is dismissed as moot.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


